Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The present application is a continuation of parent application no. 16/106,957, which has since issued as U.S. Patent no. 10,971,522 on 04/06/2021.
	Currently, claims 1-10 are pending an examined below.

Information Disclosure Statement (IDS)
	An information disclosure statement submitted on 12/13/2020 ("12-13-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 12-13-20 IDS is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF FORMING HIGH MOBILITY COMPLEMENTARY METAL-OXIDE-SEMICONDUCTOR (CMOS) DEVICES WITH FINS ON INSULATOR



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 is indefinite, because the term "high" in "high aspect ratio" is a relative and subjective term. The original disclosure (i.e., specification, claims and drawings) does not provide a standard for ascertaining the requisite degree of the term "high." A "high aspect ratio" to one may not be considered a "high aspect ratio" to another.  "A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite, In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc. 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)” (Quoting Section 2173.05(b).IV. of the MPEP).  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0110333 A1 to Beveridge et al. ("Beveridge").
Fig. 17 of Beveridge has been annotated to support the rejection below:
[AltContent: textbox (P = P1+P2)][AltContent: textbox (P1
(208a in Fig. 3))][AltContent: textbox (P2)][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    292
    457
    media_image1.png
    Greyscale


	Regarding independent claim 1, Beveridge teaches a method (see Figs. 1-5 and 14-17), comprising:
	forming, via a first epitaxial growth of a first material 208 (para [0043] - "Referring now to FIG. 3, there is illustrated the structure of FIG. 2 after epitaxially growing a Group III arsenide material 208 in each of the opening(s) 206 of the dielectric layer 204....As used herein, 'epitaxially growing/growth' refers to the orderly growth of the Group III arsenide material over the exposed portion of the substrate 202, where the grown material arranges itself in the same crystal orientation as the underlying semiconductor material. The Group III arsenide material 208 that is formed has a lattice constant that is greater than the lattice constant of the substrate 202. The Group III arsenide that is formed thus has a varying defect density within the openings 206."), first pillars Ps (Fig. 17 shows an annotated first pillar P, which consists of P1 and P2. Fig. 17 shows four first pillars Ps.) within first trenches 206s (see Fig. 2. The entire volume of on opening 206 can be attributed to the claimed "first trench". Fig. 2 shows multiple openings 206s.) formed within a dielectric layer 204 (para [0037] - "a dielectric layer 204"), wherein the dielectric layer 204 is formed on a silicon substrate 202 (para [0037] - "As depicted, substrate 202 may be (in one example) a bulk semiconductor material such as, a bulk silicon wafer, having a first lattice constant."), and wherein the first pillars Ps comprise first portions P1s with defects threading dislocations (see Fig. 3. para [0043] - "In some embodiments of the present application, threading dislocations within the lower portions 208a of the Group III arsenide material 208 are trapped along the sidewalls of the dielectric layer 204 in a lower portion of the openings 206. para [0105] - "As depicted, the Group III arsenide material being etched includes the upper portion 208b of the second defect density disposed above the lower portion 208a of the first defect density..."; para [0043] - "...wherein the second defect density is less than the first defect density.") and second portions P2s without the defects threading dislocations (Reasonably read, no epitaxially grown material can be without defects like point defects. Thus, the limitation of "without the defects {with antecedent basis of 'defects'}" has been reasonably interpreted to mean that the defects defined within a volume of the first portion of the first pillars are not present in the second portion. That is, particular defects defined by spatial coordinates present in the first portion of the first pillar does not exist in second portion of the first pillar due to the fact that the second portion resides in different spatial coordinates from that the first portion. Moreover, the amount of defects in the second portion is lower than the amount of defects in the first portion due to the difference in their relative densities. Here, the upper portion P2s are depicted in the drawings not have the threading dislocations present in the lower portion P1s.);
	forming second trenches 216 (para [0105] - "one or more trenches 216") within a first region of the dielectric layer 204; and
	forming second pillars 218 (para [0106] - "Referring now to FIG. 15, there is illustrated the structure of FIG. 14 after epitaxially growing an additional semiconductor material 218 within the one or more trenches 216...") within the second trenches 216 via a second epitaxial growth of one or more second materials 218' (see Figs. 15 and 16) using the second portions P2s of the first pillars Ps as seeds for the second epitaxial growth. 
	Regarding claim 2, Beveridge teaches the forming the first pillars Ps that comprises employing high aspect ratio trapping (para [0034] - "Aspect ratio trapping (ART) is one way to overcome the lattice mismatch which, for instance, includes trapping threading dislocations of a semiconductor material such as, for example a Group II arsenide material along the sidewalls of a dielectric layer disposed over a semiconductor substrate.") to form the first portions P1s with the defects threading dislocations and the second portions P2s without the defects. 
	Regarding claim 3, Beveridge teaches the dielectric layer 204 that is also formed adjacent (near) to the silicon substrate 202, and wherein the first material 208 and the one or more second materials 218 are characterized as lattice matched based on having same or similar lattice constants within a defined degree of similarity (para [0106] - "As described above, the additional semiconductor material 218 may have substantially similar crystalline characteristics as the Group III arsenide material 208 disposed within the openings 206."), and wherein the first material 208 and the silicon substrate 202 are characterized as lattice mismatched based on having different lattice constants that differ beyond the defined degree of similarity (para [0043] - "The Group III arsenide material 208 that is formed has a lattice constant that is greater than the lattice constant of the substrate 202. The Group III arsenide that is formed thus has a varying defect density within the openings 206.").
	Regarding claim 4, Beveridge teaches the one or more second materials 218 (para [0106] - "The additional semiconductor material 218 may include...a III-V compound material other than Group III arsenide material, such as, InSb, GaP, GaN, GaSb...") that have higher carrier mobility than silicon (III-V semiconductor such as GaN has a higher carrier mobility than silicon.). 
	Regarding claim 5, Beveridge teaches the one or more second materials 218 that are selected from a group consisting of silicon germanium (SiGe) and semiconductor III-V materials (para [0106] - "The additional semiconductor material 218 may include, or be fabricated of, a semiconductor material, such as, silicon germanium material, or a III-V compound semiconductor material other than Group III arsenide material, such as, InSb, GaP, GaN, GaSb, etc.").
	Regarding claim 6, Beveridge teaches the one or more second materials 218 that comprises at least two different materials (III-V materials includes two different materials of III and V materials.).
	Regarding claim 7, Beveridge teaches the second pillars P2s that have a same height (see Fig. 17).  
	Regarding claim 9, Beveridge teaches first portions of the first pillars P1s that are formed within a second region of the dielectric layer 204 and wherein the second trenches 216 extend within the first region of the dielectric layer 204 to a depth that ends at the second region of the dielectric layer 204 (see Fig. 17).
	










	Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 1, or the base claim 1 is amended to include all of the limitations of claim 8.  
Claim 10 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 1, or the base claim 1 is amended to include all of the limitations of claim 10.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Patent No. US 9,293,530 B1 to Cheng et al.
Pub. No. US 2016/0380104 A1 to Cohen et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408)918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        21 September 2022